Title: To Benjamin Franklin from Richard Price, 6 April 1784
From: Price, Richard
To: Franklin, Benjamin




My Dear Friend
Newington-Green Ap. 6th. 1784

I have been long intending to write to you, and I feel ashamed that I have not done it Sooner. Your letter wch: was brot: me by Mr Bingham gave me great pleasure. It inclosed a case for an air Balloon and a print wch:, in conformity to your desire, I deliver’d to the President of the Royal Society. Soon after Mr Bingham’s arrival, Mr Daggs brot: me your paper on a Mathematical prize Question proposed by the Royal Academy of B——. I convey’d this to Dr Priestley, and we have been entertained with the pleasantry of it and the ridicule it contains.
The discovery of air Balloons Seems to make the present time a new Epoch; and the last year will, I Suppose, be always distinguish’d as the year in which mankind begun to fly in France. Nothing has yet been done herein this way of any consequence— In the Royal Society a great part of the winter has been employ’d in a manner very unworthy of Philosophers. An opposition has been formed to the President. Motions for censuring him have been repeatedly made at our weekly meetings, and Supported by Dr Horseley, the Astronomer Royal, Mr Maseres, Mr Maty &c. &c. and these motions have produced long and warm debates. Lately there has been a suspension of these debates, but there is now Some danger that they may be revived again, for Mr Maty has just resigned his place of Secretary in resentmt:.
In your letter you have intimated that you then entertained Some thots: of visiting London in the Spring. This is much wished for by your friends here; and, particularly, by the Club at the London-Coffee-House wch: you have so often made happy by your company. Dr Priestley intends coming to London from

Birmingham in about a fortnight, but could he reckon upon the pleasure of meeting you in London at any time he would contrive to come up at that time. He has, I find, been chosen a member of the Royal Academy of Sciences at Paris. This is indeed a Singular honour, and it must give him particular pleasure.
I can Scarcely tell you with what emotions of concern I have heard that you have for Some time been Suffering under Symptoms of the Stone. What a Sad calamity it is to be visited in the last Stage of life by so dreadful a distemper? Dreadful I know it to be from experience. I have, however, been so happy as to discharge the Stone; and my only present trouble is the Sad State of health into which my wife is fallen. About a month ago She was Struck a third time with Paralytic Symptoms. She is extremely debilitated, and I live in a constant State of painful apprehension about her. She hopes you will accept her best respects.
Political affairs in this country are at present in great confusion. The King, after dismissing from his Service the leaders of the late odious coalition, and appointing other ministers in their room to the great joy of the kingdom, has at last found it necessary, in order to maintain the new ministers in power and to carry on the public business, to dissolve the Parliamt:. We are, therefore, now in the midst of the heat and commotion of a general Election; and Such is the influence of governmt: on Elections and also the present temper of the people, that probably the new ministers will have a great majority in their favour in the new Parliamt:— The more wise and virtuous part of the nation are Struggling hard to gain a Parliamentary reform; and

think, with great reason, that while the Representation continues Such a mockery as it is, no change of ministers can do us much good. But an equal representation is a blessing wch: probably we Shall never obtain till a convulsion comes which will dissolve all governmt: and give an opportunity for erecting a new frame.
In America there is, I hope, an opening for a better State of human affairs. Indeed I look upon the Revolution there as one of the most important events in the History of the world. Wishing, for the Sake of mankind that the united States may improve properly the advantages of their Situation, I have been lately employing myself in writing Sentimts of caution and advice which I mean to convey to them as a last offering of my goodwill. I know I am by no means qualified for Such a work; nor can I expect that any advice I can give will carry much weight with it, or be much worth their acceptance. I cannot however Satisfy my own mind without offering it, Such as it i[s].
I always think of your friendship with particular Satisfaction, and consider it as one of the honours and blessings of my life. You have attained an eminence of credit and usefulness in the world to which few can aspire. That it may be continued as long as the course of nature will allow, and that you may enjoy every comfort that can make you most happy is, Dear Sr, the Sincere wish of yours most affectionately

Richd: Price



Should Mr Jay or Mr Adams be at Paris, be so good as to deliver my respectful remembrances to them when you See them. You probably well remember Mr Paradise, a friend of Sr Willm: Jones’s and a very worthy man, who has considerable property in Virginia and to whom you have been kind. He has lately been in great trouble. The folly, ill temper and extravagance of his wife produced for Some weeks a Separation between him

and her and made him one of the most unhappy men I ever Saw. But they are now come together again.

 
Addressed: Benjamin Franklin Esq: / At Passy / Near Paris
